Case 2:20-cv-00357-JRG Document 122 Filed 07/26/21 Page 1 of 2 PageID #: 1197




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

VIKING TECHNOLOGIES, LLC                           §
                                                   §
v.                                                 §   Case No. 2:20-cv-00357-JRG
                                                   §   (Lead Case)
BROADTECH, LLC, et al                              §
                                                   §
                                                   §
ASURION, LLC, et al                                §   Case No. 2:20-cv-00358-JRG
____________________________________               §   (Member Case)
                                                   §
CLOVER TECHNOLOGIES GROUP,                         §   Case No. 4:21-cv-00474-JRG
LLC, et al                                         §   (Member Case)


                             ORDER APPOINTING MEDIATOR

        IT IS ORDERED that John DeGroote, 501 S. 2nd Avenue, Suite A-800, Dallas, Texas

75226, telephone number (214) 887-3484, and email john@degrootepartners.com, is hereby

appointed as mediator in the above referenced case. The Court designates plaintiff=s counsel to be

responsible for timely contacting the mediator and defendants’ counsel to coordinate a date for the

mediation.

        Mediation shall be governed by the Court-Annexed Mediation Plan, found at:

http://www.txed.uscourts.gov/?q=court-annexed-mediation-plan.        In particular and without

limitation, the Mediation Plan requires the presence at the mediation conference of all parties,

corporate representatives, and any other required claims professionals (e.g., insurance adjusters,

etc.) with full authority to negotiate a settlement. Exceptions to this requirement may be made

only by the presiding judge in writing. Further, this Court’s Standing Order Regarding the Use of

Local    Counsel      in    Mediation     (dated       April   30,    2018     and     found     at
Case 2:20-cv-00357-JRG Document 122 Filed 07/26/21 Page 2 of 2 PageID #: 1198

     .

http://www.txed.uscourts.gov/?q=judge/chief-district-judge-rodney-gilstrap)           and    shall    be

complied with wherever applicable.

         Barring unforeseen circumstances, mediation should take place not less than twenty-one

(21) days prior to a date set for jury selection and trial. All parties are required to mediate seriously

and in good faith, and failure to do so may result in appropriate sanctions being imposed.

         So ORDERED and SIGNED this 26th day of July, 2021.




                                                              ____________________________________
                                                              RODNEY GILSTRAP
                                                              UNITED STATES DISTRICT JUDGE




                                                   2
